DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                T.E.S.S., LLC,
                                  Appellant,

                                      v.

 MY WAY, LIMITED, and RADIO HOLLAND USA, INC., f/k/a IMTECH
                      MARINE USA, INC.
                          Appellees.

                               No. 4D20-1698

                               [March 11, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
19-012217 CACE (25).

   Michael J. Dono and Krista Fowler Acuna of Hamilton, Miller &
Birthisel, LLP, Miami, for appellant.

   Darlene M. Lidondici and Andrew M. Mescolotto of Fertig & Gramling,
Fort Lauderdale, for appellee My Way, Limited.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.